Citation Nr: 1115984	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss, and assigned a 40 percent disability rating, effective July 2, 2004.  When this case was initially before the Board in February 2010, it was remanded for further development.  

At the outset, the Board notes that the Veteran's claim for a higher evaluation for his bilateral hearing loss arises from an original service connection claim.  The Board also notes that the Veteran has submitted evidence regarding his unemployability.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time that a disability is determined to be service connected.  Id. at 452-53.  Further, the Board notes that, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in this case, the Veteran's claim for a TDIU is part and parcel of his original claim for hearing loss, and as such, this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate condition, including as due to exposure to herbicides, and entitlement to an effective date prior to July 2, 2004, for the grant of service connection for bilateral hearing loss, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's statements dated in March 2007, April 2008, April 2009, and August 2010; and December 2009 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric testing conducted in January 2004 shows that the Veteran's right ear hearing loss was manifested by level V hearing, and his left ear hearing loss was manifested by level X hearing.    

2.  VA audiometric testing conducted in May 2010 shows that the Veteran's right ear hearing loss was manifested by level IV hearing, and his left ear hearing loss was manifested by level XI hearing.    

3.  The Veteran's service-connected bilateral hearing loss does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for a total disability rating based on unemployability due to service-connected disability have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in August 2004 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, the Board notes that, with regard to the Veteran's contentions regarding unemployability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  In this regard, the Board notes that an RO letter dated in March 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, with regard to establishing entitlement to a TDIU.  The Board also highlights that, although this notice was not provided prior to the first adjudication of the Veteran's bilateral hearing loss claim, the Veteran had not at that time submitted evidence of unemployability.  Furthermore, the Board notes that, after all notice requirements were met, the Veteran's claims were readjudicated in a supplemental statement of the case dated in March 2011.  Therefore, the purpose of VCAA notice was not frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007). 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, and provided him with four VA audiological examinations.  There is no indication from the claims file that the Veteran has received private treatment for his bilateral hearing loss, and accordingly, no such records could be obtained.  Moreover, the Board is satisfied that the RO has substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its February 2010 remand, it directed the RO to send the Veteran notice regarding the information and evidence not of record that is necessary to substantiate his claim for a TDIU, the information and evidence that VA will seek to obtain on his behalf, and the information or evidence that he was expected to provide; to schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss and to determine whether the Veteran was unemployable due to his service-connected disability; and to readjudicate the Veteran's claim, to include whether a TDIU was warranted.  In this regard, the Board notes that, on remand, the Veteran was sent a fully compliant notice letter regarding the evidence necessary to substantiate his claim for a TDIU.  Additionally, in May 2010, the Veteran was afforded a VA audiological examination assessing the severity of his bilateral hearing loss and his ability to work, and thereafter, in March 2011, the RO readjudicated the Veteran's claim for entitlement to an increased rating for bilateral hearing loss, including consideration of whether a TDIU was warranted.  

With regard to the VA audiological examinations of record, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, both the September 2004 and May 2010 VA examiners fully addressed the functional effects of the Veteran's hearing loss.  Specifically, in regard to occupational functioning, the September 2004 VA examiner reported that the Veteran had difficulty hearing and understanding speech at work, noting the Veteran's report that he had to quit his job due to his hearing loss.  Additionally, in regard to his social functioning, the September 2004 VA examiner reported that the Veteran had difficulty understanding speech at church and when listening to the television and radio.  Similarly, in regard to occupational functioning, the May 2010 examiner noted that, while the Veteran was able to gain and maintain employment with his hearing loss, he was limited in the type of employment he could obtain insofar as he had difficulty understanding speech in noisy environments and had difficulty localizing sound.  Further, with regard to his activities of daily living, the examiner reported that the Veteran had difficulty hearing the television, communicating with friends and family, talking on the telephone, and hearing in church.  As such, because both examiners described the functional effects caused by the Veteran's hearing disability, the Board finds that the September 2004 and May 2010 VA examinations fully comply with the holding in Martinak.  Moreover, the Board notes that the evidence of record, including the Veteran's VA treatment records, the September 2004 and May 2010 VA examination reports, and the Veteran's statements in support of his claim, adequately addresses this issue.  Therefore, the functional effects of his hearing loss are adequately described by the entirety of the record in order to allow the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for bilateral hearing loss in a February 2005 rating decision and was assigned a 40 percent disability rating, effective July 2, 2004.  The Veteran disagrees with this rating assignment and contends that a higher evaluation is warranted.  Specifically, the Veteran has reported that he is now unable to hear anything out of his left ear and can only hear a little out of his right ear.  See Veteran's May 2006 substantive appeal and statements dated in October 2005 and January 2006.  Further, the Veteran has reported that he has difficulty hearing the preacher at church, the television, and the radio, and is unable to hear to talk on the phone.  See Veteran's statements dated in August 2005, March 2007, and April 2009.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's hearing loss has been relatively stable throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In September 2004, the Veteran was afforded a VA audiological examination, the results of which are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
80
LEFT
95
85
95
105+
105+

The average pure tone threshold in the Veteran's right ear was 65 decibels, and the average pure tone threshold in his left ear was in excess of 98 decibels.  On the Maryland CNC test, the Veteran received a score of 88 percent for the right ear.  Additionally, with regard to Maryland CNC testing on the Veteran's left ear, the examiner noted that the CNC word lists could not be tested due to the degree of the Veteran's hearing loss.  Additionally, at his examination, the Veteran reported that he had difficulty hearing and understanding speech at work, reporting that he had to quit his job due to his hearing loss.  The Veteran also reported that he had difficulty understanding speech at church and when listening to the television and radio.  Based on his examination results, the examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear, and severe to profound sensorineural hearing loss in the left ear.    

With regard to the Veteran's right ear, these audiological results equate to an assignment of level III hearing using Table VI.  Table VIA is also available to the Veteran for his right ear because his pure tone threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  In this regard, the Board notes that, using Table VIA, the Veteran's right ear audiological test results equate to an assignment of level V hearing.  As such, for the Veteran's right ear, because Table VIA results in the higher numerical evaluation, it will be used for rating purposes.  With regard to the Veteran's left ear, because Maryland CNC testing could not be conducted, Table VI cannot be used to rate the Veteran's left ear.  Significantly, however, Table VIA is available to the Veteran for his left ear because his pure tone threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  In this regard, the Board notes that, using Table VIA, the Veteran's left ear audiological test results equate to an assignment of level X hearing.  Accordingly, using Table VII, the Veteran's January 2004 audiologic test results warrant a 40 percent disability evaluation.  

The Veteran's VA treatment records indicate that, in March 2005, the Veteran was noted to have a past medical history of bilateral hearing loss, and was diagnosed with bilateral hearing loss.  Significantly, however, there is no indication that audiological testing was conducted at that time.  

Thereafter, in May 2010, the Veteran was afforded another VA audiological examination, the results of which are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
75
85
LEFT
105+
105+
105+
105+
105

The average pure tone threshold in the Veteran's right ear was 69 decibels, and the average pure tone threshold in his left ear was 105 decibels.  On the Maryland CNC test, the Veteran received a score of 80 percent for the right ear and 24 percent for the left ear for word recognition.  Additionally, as noted above, at his examination, the Veteran reported that he had difficulty understanding speech in noisy environments, localizing sound, hearing the television, communicating with friends and family, talking on the telephone, and hearing at church; however, the examiner noted that he was able to communicate in one-on-one conversations and by writing notes.  Based on these examination results, the examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  

Using Table VI, these audiological results equate to an assignment of level IV hearing for the Veteran's right ear and level XI for his left ear.  Table VIA is not available to the Veteran for his right ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  However, Table VIA is available to the Veteran for his left ear because his pure tone threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  See id.  In this regard, the Board notes that, using Table VIA, the Veteran's left ear audiological results again equate to an assignment of level XI hearing.  As such, because the Veteran's left ear hearing results equate to an assignment of level XI hearing regardless of whether Table VI or Table VIA is used, either table can be used to rate his left ear.  Accordingly, using Table VII, the Veteran's May 2010 audiologic test results warrant a 30 percent rating.  

Although the Veteran contends that a higher rating is warranted for his bilateral hearing loss, as noted above, the disability rating schedule is applied mechanically based on the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, because the evidence fails to establish a disability rating in excess of 40 percent under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing in noisy environments, at work, and at church, as well as difficulty hearing the television, radio, and telephone) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


IV.  TDIU Consideration 

The Board has also considered whether the Veteran is entitled to a TDIU due to his service-connected bilateral hearing loss.  In this regard, the Board notes that, as discussed above, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that he is currently unemployed, and that he is unable to secure or follow a gainful occupation as a result of his bilateral hearing loss.  As such, the issue of whether a TDIU is warranted is part and parcel of his original claim for hearing loss, and accordingly, this issue is currently before the Board.  See id.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in only in effect for bilateral hearing loss, which is rated as 40 percent disabling.  As such, the Veteran's combined disability evaluation is also 40 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  A review of the record indicates that the Veteran retired from military service in December 1972, after 20 years of service.  In this regard, the Veteran has reported that, during service, he attended military police school and subsequently worked as a security officer in the Air Force.  Additionally, the Veteran has reported that he was told about his hearing loss at the time of his retirement, and that due to this disability, he was told that he was unable to re-enlist in the service.   See Veteran's statements dated in April 2008, April 2009, and March 2010.  The Veteran has also reported that, following separation from service, he was unable to immediately find a job due to his hearing loss.  See Veteran's statements dated in April 2008 and March 2010.  

Further, the Veteran has reported that, since service, he has held about three different jobs, but was unable to keep any of them due to his hearing loss.  See Veteran's March 2007 statement.  Specifically, the Veteran has indicated that he worked as a service manager at Wal-Mart from July 1991 to October 2001, but had to quit because he could not understand what was said to him and always had to ask people to repeat themselves.  See Veteran's June 2010 statement.  The Veteran has also indicated that, thereafter, he worked as a mechanic, but that he again had to quit this job due to his hearing loss.  See Veteran's August 2010 statement.  Finally, the Veteran has reported that he then went to work for a lawn service through his church.  See Veteran's statements dated in March 2007 and August 2010, and May 2010 VA examination report.  In this regard, the Board notes that the Veteran has reported that he was unable to keep his job at the lawn service because, after passing out twice due to the heat, his doctor advised him that, given his age (i.e., 74) he had to stop working there, and that he has since been unable to work.  See Veteran's August 2010 statement.  

In May 2010, the Veteran was afforded a VA examination regarding his service-connected bilateral hearing loss, which as noted above, is the Veteran's only service-connected disability, in order to assess the current severity of this disability and to determine whether this disability renders him employable.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file.  Additionally, as discussed above, the examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  The examiner then went on to provide the opinion that, although the Veteran would be limited in the type of employment he could obtain due to his hearing loss, he was able to gain and maintain employment with his hearing loss.  Moreover, in support of this opinion, the examiner noted that, although the Veteran has difficulty hearing/understanding speech in noisy situations and has difficulty localizing sound, he is able to communicate in one-on-one conversations and by writing notes.  

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss.  Rather, the evidence of record shows that, while the Veteran is somewhat limited in the type of employment he can obtain due to his hearing loss, he is able to gain and maintain employment despite this disability.  In essence, the evidence shows that, although the Veteran's service-connected bilateral hearing loss results in significant industrial impairment, as reflected by his disability rating of 40 percent, the evidence does not show that he is unable to secure or maintain gainful employment as a result of this disability.

In making this determination, the Board finds it significant that, after examining the Veteran and reviewing the claims file, the May 2010 VA examiner determined that, although the Veteran would be limited in the type of employment he could obtain due to his hearing loss, he was able to gain and maintain employment with his hearing loss.  Moreover, the examiner provided a cogent rationale for her opinion, noting that although the Veteran would have difficulty working in a noisy environment, he was still able to communicate via one-on-one conversation and in writing.  The Board finds the opinion of the May 2010 VA examiner to be probative as to the Veteran's employability.  The Board also finds it significant that the Veteran quit his most recent job at a lawn service due to heat exhaustion and his age, rather than his bilateral hearing loss.  

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected bilateral hearing loss, and that he had to quit his job at Wal-Mart and his job as a mechanic due to his bilateral hearing loss.   Significantly, however, the Veteran has provided no explanation or rationale as to how his bilateral hearing loss renders him incapable of performing the physical and mental acts required by employment.  Moreover, he has submitted no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he is unable to work as a result of his bilateral hearing loss is insufficient to establish his unemployability because, as a lay person, he is not competent to offer such an opinion because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his unemployability due to bilateral hearing loss are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  As discussed above, the Veteran's service-connected bilateral hearing loss has not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Moreover, no medical professional has ever stated that the Veteran's service-connected bilateral hearing loss precludes him from securing or following a substantially gainful occupation.  As such, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU is denied.  


ORDER


Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is denied. 

A total disability rating based on individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


